Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change May 14, 2008 Item 3 News Release The news release dated May 14, 2008 was disseminated through Marketwire’s Canadian and US Timely Disclosure, Continental Europe Finance and UK Media and Analyst networks. Item 4 Summary of Material Change Silver Standard Resources Inc. reported that proven and probable silver reserves at Pirquitas have increased by 43% to 195.1 million ounces.In addition, tin reserves have increased by 41% to 159.2 million lbs and zinc reserves by 32% to 548.5 million lbs.Based on the increased reserves, Pirquitas mine life has been extended to 14.5 years, an increase of 4.5 years from the November 2007 reserve update. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated May 14, 2008. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 14th day of May, 2008 May 14, 2008 News Release 08-08 SILVER STANDARD INCREASES PIRQUITAS SILVER RESERVES BY 43% Vancouver, B.C. Silver Standard Resources Inc. reports that proven and probable silver reserves at Pirquitas have increased by 43% to 195.1 million ounces.In addition, tin reserves have increased by 41% to 159.2 million lbs and zinc reserves by 32% to 548.5 million lbs.Based on the increased reserves, Pirquitas mine life has been extended to 14.5 years, an increase of 4.5 years from the November 2007 reserve update. The reserve increase is indicative of the geologic potential of the Pirquitas system, and does not incorporate any deepening of the initial pit.The deposit remains open at depth.The almost 50% increase in mine life not only adds robustness to the project, but enables a greater window of opportunity for further exploration activities. The updated reserve estimate incorporates drill data from an additional 74 reverse circulation drill holes totalling 16,850 meters of in-pit and pit wall drilling, uses metal prices of US$11.00/ounce silver, US$5.00/lb tin and US$1.05/lb zinc and is based on a new whittle pit using total operating costs of $22 net smelter returns.The reserves were estimated by Paul MacRae, P.Eng., a qualified person under National Instrument 43-101, and are set out in the following table. Pirquitas Proven & Probable Reserves May 2008 Class Ore (million tonnes) Silver (g/tonne) Tin (%) Zinc (%) Contained Silver (oz. in millions) Proven – in pit 10.7 194.5 0.26 0.70 67.1 Probable – in pit 19.3 201.7 0.20 0.90 125.0 Probable – Jigs * 0.4 234 0.37 0.13 3.0 Total Reserves 30.4 195.1 *jig tails from prior mining operations. An updated resource estimate for Pirquitas was prepared by James A. McCrea, P.Geo., a qualified person under National Instrument 43-101, using all available data and a cut-off grade of 50 g/tonne Ag equivalent.The total Pirquitas resources are set out in the following table and include the proven and probable reserves set out above. Pirquitas Total Measured, Indicated and Inferred Resources May 2008* Class Tonnes (million) Silver (g/tonne) Tin (%) Zinc (%) Contained Silver (oz. in millions) Measured 15.1 152.8 0.20 0.69 74.2 Indicated ** 30.1 152.1 0.16 0.82 147.0 Total M&I 45.2 152.3 0.17 0.78 221.2 Inferred 2.4 247.8 0.07 0.78 18.8 *The measured, indicated and inferred resources represent only the silver dominant mineralization at Pirquitas.This silver dominant mineralization is located within a broader halo of zinc dominant mineralization, which will be reported in a future resource update. **includes jig tails from prior mining operations At Pirquitas, the construction team is advancing on schedule, with site civil works and foundations nearly complete, equipment delivery on schedule and structural steel being erected.In addition, the operations team has completed the bulk earthworks, open pit ramps and pit/waste dump access and is currently focused on haul road construction.The Pirquitas Project is on schedule with plant commissioning to commence in the fourth quarter of this year. Paul MacRae, Silver Standard Resources Inc. (Silver Standard), is the Qualified Person responsible for proven and probable reserves; and James McCrea, Silver Standard, is the Qualified Person responsible for mineral resources. [Source: Silver Standard Resources
